ORDER
PER CURIAM.
Darris Walters (Movant) appeals from the judgment entered after his conviction for second degree murder and aimed criminal action. His direct appeal was consolidated with his appeal from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirm. Further, we find no jurisprudential purpose or precedential value would be served by a published opinion and affirm by summary order. Rule 84.16(b); 30.25(b). A memorandum has been provided to the parties for their use only.
Judgments affirmed.